Citation Nr: 1403158	
Decision Date: 01/24/14    Archive Date: 01/31/14

DOCKET NO.  08-30 449	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to service connection for prostate cancer, to include as due to exposure to Agent Orange (herbicides).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran (Appellant)


ATTORNEY FOR THE BOARD

L.M. Yasui, Counsel


INTRODUCTION

The Veteran, who is the appellant in this case, served on active duty from to November 1965 to November 1967.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania.

In August 2013, the Board remanded this matter to the RO via the Appeals Management Center (AMC) in Washington, DC to afford the Veteran a Board hearing.  In September 2013, the Veteran testified in a Travel Board hearing before the undersigned Veterans Law Judge and a copy of the hearing transcript is located in the Veteran's file in "Virtual VA."  The matter has been properly returned to the Board for appellate consideration.  See Stegall v. West, 11 Vet. App. 268 (1998).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC) in Washington, DC.  


REMAND

A remand is required in this case to ensure that there is a complete record upon which to decide the Veteran's claim of service connection for prostate cancer, to include as due to exposure to herbicides.  VA has a duty to make reasonable efforts to assist a claimant in obtaining evidence necessary to substantiate the claim for the benefits sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A(a) (West 2002); 38 C.F.R. § 3.159(c), (d) (2013).

The Veteran contends that the current prostate cancer is related to his exposure to herbicides during military service.  While prostate cancer is listed as a presumptive disease associated with herbicide exposure, in reviewing the record, the Board initially observes that the Veteran did not serve in the Republic of Vietnam nor does he so contend.  See 38 C.F.R. §§ 3.307(6), 3.309(e).  The Veteran asserts that he was exposed to Agent Orange while stationed in the Dominican Republic from April 1966 to August 1966.  See Hearing Transcript at 3.  Notwithstanding the inapplicability of the presumptive service connection regulations based on exposure to herbicides (as the Veteran does not have service in the Republic of Vietnam), the Board is obligated to fully consider the Veteran's claim on a direct basis.  See Combee v. Brown, 34 F.3d 1039, 1043-44 (Fed. Cir. 1994).

In this case, insufficient action has been undertaken to develop the record as to the Veteran's claimed in-service herbicide exposure.  VA has specific procedures to determine whether a veteran was exposed to herbicides in a location other than Vietnam or along the demilitarized zone (DMZ) in Korea.  VA's Adjudication Procedure Manual, M21-1MR, Part IV, Subpart ii, Chapter 2, Section C.10.o., directs the RO to ask the Veteran for the approximate dates, location and nature of the alleged exposure and to send the information of the veteran's claimed herbicide exposure, if received, to the Compensation and Pension (C&P) Service via e- mail at VAVBAWAS/CO/211/AGENTORANGE, and request a review of the Department of Defense (DoD) inventory of herbicide operations to determine whether herbicides were used or tested as contended.  If the exposure is not verified, the RO is directed to send an inquiry to the Joint Services Records Research Center (JSRRC) for verification.

Accordingly, the case is REMANDED for the following action:

1. Comply with the provisions of the Adjudication Procedure Manual, M21-1MR, Part IV, Subpart ii, Chapter 2, Section C.10.o. and attempt to verify the Veteran's claimed in-service herbicide exposure in the Dominican Republic.

2. After completion of the above and any additional development deemed necessary, readjudicate the issue of service connection for prostate cancer, to include as due to exposure to herbicides.  If the benefit sought remains denied, the Veteran and his representative should be furnished a Supplemental Statement of the Case, and should be afforded the opportunity to respond.  Thereafter, the case should be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
K.J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


